PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peter Thielhorn, et al.
Application No. 15/247,476
Filing Date: August 25, 2016
Attorney Docket No. 14AI031-US/YFAIP110US
For: TRIM COMPONENT FOR VEHICLE INTERIOR
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition, filed May 13, 2022, which is being considered as a renewed petition under 37 CFR 1.55(f), to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.1 Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of foreign (i.e., German) Application 
No. 10 2014 002 564.0 received on October 22, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 The petition fee of $220 has been charged to the deposit account, as authorized.